     Case 1:19-cr-00170-RJA-MJR Document 180 Filed 02/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                 Plaintiff,

                                                           DECISION AND ORDER
             v.                                                19-CR-170-A

RAEJAH BLACKWELL,
                                 Defendant.



      The defendant, Raejah Blackwell, is charged in a Second Superseding

Indictment with two counts of obstruction of justice in a federal grand jury

investigation in violation of 18 U.S.C. §§ 1512(c)(2) and one count of making false

declarations under oath in a proceeding before a federal grand jury in violation of 18

U.S.C. §§ 1623(a). The case was referred to Magistrate Judge Michael J. Roemer

pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings.

      On December 3, 2020, the Magistrate Judge filed a Report, Recommendation

and Order (Dkt. No. 134) that recommends that defendant Blackwell’s motion to

suppress oral statements (Dkt. No. 98) be denied as moot. No objections to the

Report and Recommendation were filed, and the Report and Recommendation was

therefore deemed submitted.

      Upon clear error review pursuant to 28 U.S.C. §636(b)(1), and for the reasons

set forth in the Report and Recommendation, it is
     Case 1:19-cr-00170-RJA-MJR Document 180 Filed 02/12/21 Page 2 of 2




      ORDERED that defendant Blackwell’s motion to suppress statements (Dkt.

No. 98) is denied for the reasons stated in the Report and Recommendation (Dkt.

No. 134).

      IT IS SO ORDERED.



                                     ___s/Richard J. Arcara______
                                     HONORABLE RICHARD J. ARCARA
                                     UNITED STATES DISTRICT COURT

Dated: February 21, 2021
